Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/871,195 filed 5/11/2020 has been examined.
In this Office Action, claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,185,720. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the relevant limitations below in order to broaden the scope of the invention



Current Application 
US Patent 10,185,720 B2 (US15/150,488)
1. A computer system comprising:
one or more processors;
one or more computer-readable memories;
one or more computer-readable tangible storage media;
program instructions stored on at least one of the one or more computer-readable tangible

one or more computer-readable memories, the computer instructions comprising:
a data governance framework operatively coupled to a database stored in the one or
more computer-readable memories, the database comprising a plurality of data sources;
a plurality of rule engines;
a rule repository stored in the one or more computer-readable memories;
a catalogue comprising a plurality of expressions and a first mapping,
each expression being a data structure assigning a natural language pattern to
one or more functionally equivalent, technical language patterns interpretable by a
respective one of the rule engines, the first mapping assigning first terms to the
data sources; and
a rule generator configured for:
receiving a new natural language ("NL") rule for the data governance

natural-language patterns and comprising one or more first terms;
resolving the new NL rule into one or more new technical rules, the
resolution comprising:
replacing the one or more natural language patterns of the received new
NL rule by one or more functionally equivalent, technical language patterns
in accordance with at least one of the plurality of expressions, thereby
creating one or more translated rules from the new NL rule;
replacing each first term in each of the one or more translated rules with
the name of the data source mapped to the first term in the first mapping;
assigning to each of the one or more translated rules the one of the rules
engines capable of interpreting the one or more functionally equivalent,
technical language patterns contained in the translated rule, thereby providing

equivalent to the new NL rule and being interpretable by its assigned rules
engine; and
storing the one or more technical rules in a rule repository.
2. The computer system of claim 1, wherein each of the rule engines are a data governance tool.
3. The computer system of claim 1, wherein each of the first terms represents a first data object
type, each of the first terms being mapped in the first mapping to a first data source used as
dedicated data container for selectively storing data object instances of the one of the first data
object types represented by the first term mapped to the data source, the data container being free
of instances of other first data object types represented by other first terms contained in the first mappmg.

4. The computer system of claim 1, wherein the received new NL rule comprises one or more
second terms, each of the second terms being a term not being assigned in the first mapping one
of the data sources, the computer instructions further comprising:
providing a set of definitions, each definition being a data structure associating a second
term with a definition statement of the second term, the definition statement being specified in
natural language comprising one or more natural language patterns, whereby the definition
statement of one or more of the definitions comprises one or more of the first and/or one or more
the second terms.
5. The computer system of claim 4, wherein each of the second terms represents a second data

being a sub-type of a first data object type represented by one of the first terms, whereby the
instances of the at least two second data object types are stored in the same data container, the
data container being represented by the particular first term and being mapped to the particular
first term in the first mapping.
6. The computer system of claim 4, wherein the resolving of the new NL rule into one or more
new technical rules further comprises:
replacing each second term contained in the received or translated rule with the definition
statement of the second term for outputting a definition-resolved rule; and
DE920160004US03 Page 43 of 51
replacing each natural language pattern contained in the one or more definition statements of

or more of the expressions, functionally equivalent to the replaced natural language patterns.
7. The computer system of claim 6, wherein the resolving of the new NL rule into one or more
new technical rules further comprising:
checking if a definition statement in the definition-resolved rule comprises one or more
further first or second terms;
if the definition-resolved rule comprises at least one further second term, iteratively
repeating the steps of claim 6 until a termination criterion is reached;
if the definition-resolved rule comprises at least one further first term, replacing each first
term in the definition-resolved rule with a name of the data source mapped to the term in the first
mappmg.

the translated and definition-resolved rule is free of any first term and is free of any second
term;
a maximum number of iterations is reached;
the rule generator determines that the translated and definition-resolved rule comprises a
term that is neither a first term nor a second term
DE920160004US03 Page 44 of 51
9. The computer system of claim 1, wherein the resolving of the new NL rule into one or more
new technical rules further comprising checking, by the rule generator, if the translated rule
comprises an irresolvable term.
10. The computer system of claim 9, wherein the computer instructions further comprise, in case
the translated rule comprises an irresolvable term:

receiving an indication of the user that the irresolvable term is a synonym to one of the
displayed first terms; and
replacing, by the rule generator response to the indication, the irresolvable term in the rule
by the indicated first term and continue rule resolution.
11. The computer system of claim 9, wherein the computer instructions further comprise, in case
the translated rule comprises an irresolvable term:
displaying a list of all second terms for which a definition statement exists in a catalogue;
receiving an indication of the user that the irresolvable term is a synonym to one of the
displayed second terms; and
replacing, by the rule generator in response to the indication, the irresolvable term in the rule
by the indicated second term and continue rule resolution.

the translated rule comprises an irresolvable term:
displaying a list of all natural language patterns specified in the plurality of expressions;
DE920160004US03 Page 45 of 51
receiving an indication of the user that the irresolvable term represents one of the displayed
natural language patterns; and
replacing, by the rule generator in response to the indication, the irresolvable term in the rule
by the indicated natural language pattern and continue rule resolution.
13. The computer system of claim 9, wherein the computer instructions further comprise, in case
the translated rule comprises an irresolvable term:
prompting a user to create, via a rule editor, a new definition for the irresolvable term, the

statement for the new second term in the form of one or more natural language patterns;
storing the created definition in a catalogue; and
replacing the irresolvable term in the rule by the definition statement for created definition.
14. The computer system of claim 9, wherein the computer instructions further comprise, in case
the translated rule comprises an irresolvable term:
prompting a user to store the new NL rule in its current state for completing the resolution of
the new NL rule at a later time.
15. The computer system of claim 9, wherein the computer instructions further comprise, in case
the translated rule comprises an irresolvable term:

terms or to one of the second terms, or that the irresolvable term represents one of the language
patterns of the expressions; and
DE920160004US03 Page 46 of 51
updating a list of known synonyms by adding the irresolvable term and an association to a
data object to the list, the associated data object being the first or second term to which the
irresolvable term is a synonym or being an association to the language pattern it represents.
16. The computer system of claim 1, wherein the method comprising:
providing a second mapping that maps each of a plurality of rules engines to one or more
data sources;
providing a third mapping that maps one or more of the rule engines to one or more types of

for each of the one or more technical rules:
identifying the data sources whose name is contained in the technical rule;
evaluating the second and third mapping for identifying the one or more rules
engines capable of interpreting the functionally equivalent, technical language pattern
contained in the technical rule and being in addition mapped to the data sources whose
name is contained in the rule; and
selectively using the one or more identified rule engines for executing the technical
rule selectively on the one or more data sources whose names are identified in the
technical rule.
17. The computer system of claim 1, wherein the computer instructions further comprise
automatically performing each of the one or more generated technical rules by one of the rule
engmes.

18. The computer system of claim 1, wherein each of the technical rules being one of:
a rule implementing a formal or a semantic data consistency check;
a rule implementing a filter for filtering out confidential data from messages leaving a
computer system or network;
a rule implementing a virus scanner;
a rule implementing a data completeness check;
a rule implementing a data corruption check;
a rule implementing a data logging;
a rule implementing a data movement;
a rule implementing a data transformation; and
a rule implementing a data processing operation.
19. A computer program product comprising a computer readable storage medium having
program instructions embodied therewith, the program instructions executable by a processor to

one or more new data governance technical rules, the method comprising:
providing a plurality of expressions, each expression being a data structure assigning a
natural language pattern to one or more functionally equivalent, technical language patterns
interpretable by a respective rule engine;
receiving, by a rule generator, a new natural language ("NL") rule, the new NL rule being
a data governance rule comprising one or more natural-language patterns and comprising one
or more first terms;
DE920160004US03 Page 48 of 51
resolving, by the rule generator, the new NL rule the one or more new technical rules, the
resolution comprising:
replacing the one or more natural language patterns of the received new NL rule by
one or more functionally equivalent, technical language patterns in accordance with at

from the new NL rule;
replacing each first term in each of the one or more translated rules with the name of
a data source mapped to the first term; and
assigning to each of the one or more translated rules the one of the rules engines
capable of interpreting the one or more functionally equivalent, technical language
patterns contained in the translated rule, thereby providing the one or more technical
rules, each of the technical rules being functionally equivalent to the new NL rule and
being interpretable by its assigned rules engine.
20. A computer-implemented method for supplementing a data governance framework with one
or more new data governance technical rules, the method comprising:
providing a plurality of expressions, each expression being a data structure assigning a

interpretable by a respective rule engine;
receiving, by a rule generator, a new natural language ("NL") rule, the new NL rule being
a data governance rule comprising one or more natural-language patterns and comprising one or
more first terms;

resolving, by the rule generator, the new NL rule into the one or more new technical
rules, the resolution comprising:
replacing the one or more natural language patterns of the received new NL rule
by one or more functionally equivalent, technical language patterns in accordance with at
least one of the plurality of expressions, thereby creating one or more translated rules
from the new NL rule;
replacing each of the first terms in each of the one or more translated rules with

assigning to each of the one or more translated rules the one of the rules engines
capable of interpreting the one or more functionally equivalent, technical language
patterns contained in the translated rule, thereby providing the one or more technical
rules, each of the technical rules being functionally equivalent to the new NL rule and
being interpretable by its assigned rules engine.


processor to cause the processor to execute the method comprising:

a respective rule engine, wherein the natural language pattern corresponds with a data governance operation expressed in natural language, wherein the technical language
patterns corresponds with a set of data governance operations expressed in a technical language, and wherein the natural language pattern is functionally equivalent to the
one or more technical language patterns;
providing a first mapping, wherein the provided first mapping includes relationships that map first terms to data sources;
receiving, by a rule generator, a new natural language (NL) rule, the new NL rule being a data governance rule comprising one or more natural-language patterns and
comprising one or more first terms, wherein the received new NL rule comprises one or more second terms, each of the one or more second terms being a term not assigned

providing a set of definitions, each definition within the set of definitions being a data structure associating a second term with a definition statement of the second term,
wherein the definition statement is specified in natural language comprising one or more natural language patterns, whereby the definition statement of one or more of the
definitions comprises at least one of the first terms and the one or more the second terms;
translating, by the rule generator, the new NL rule into one or more new technical rules, the translation comprising:
replacing the one or more natural language patterns of the received new NL rule by one or more functionally equivalent, technical language patterns in accordance with at
least one of the plurality of expressions, thereby creating one or more translated rules from the new NL rule;
replacing each first term in each of the one or more translated rules with the name of the 
replacing each second term contained in the one or more translated rules with the definition statement of the second term;
replacing each natural language pattern contained in the definition statement of the one or more translated rules with one or more technical language patterns;
assigning to each of the one or more translated rules the one of the rules engines capable of interpreting the one or more functionally equivalent, technical languagepatterns contained in the translated rule, thereby providing the one or more technical rules, each of the technical rules being functionally equivalent to the new NL ruleand being interpretable by its assigned rules engine; and
storing the one or more technical rules in a rule repository.





2. A computer system comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least oneof the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, the computer instructions comprising;
a data governance framework operatively coupled to a database, the database comprising a plurality of data sources;
a plurality of rule engines;
a rule repository;
a catalogue comprising a plurality of expressions and a fi rst mapping, each expression being a data structure assigning a natural language pattern to one or more technicallanguage patterns interpretable by a respective one of the rule engines, the fi rst mapping assigning fi rst terms to the data sources, wherein the natural language 
a rule generator confi gured for:
receiving a new natural language (NL) rule, for the data governance framework, the new NL rule being a data governance rule comprising one or more natural-languagepatterns and comprising one or more fi rst terms, wherein the received new NL rule comprises one or more second terms, each of the one or more second terms being aterm not assigned in the fi rst mapping to one of the data sources;
providing a set of defi nitions, each defi nition within the set of defi nitions being a data structure associating a second term with a defi nition statement of the second term,wherein the defi nition statement is specifi ed in natural language comprising one 
translating the new NL rule into one or more new technical rules, the translation comprising:
replacing the one or more natural language patterns of the received new NL rule by one or more functionally equivalent, technical language patterns in accordancewith at least one of the plurality of expressions, thereby creating one or more translated rules from the new NL rule;
replacing each fi rst term in each of the one or more translated rules with the name of the data source mapped to the fi rst term in the fi rst mapping;
replacing each second term contained in the one or more translated rules with the defi nition statement of the second term;
replacing each natural language pattern contained in the defi nition statement of the one or more translated rules with one or more technical language patterns;

storing the one or more technical rules in a rule repository.














Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
replacing natural language patterns with equivalent technical language patterns using “rules”.
The limitation of replacing natural language patterns of a received new NL rule by equivalent technical language patterns, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting processors, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processors language, replacing in the context of this claim encompasses the user manually determining a replacement natural language patterns using generic “technical language patterns” and generic “rules”. Similarly, the limitations of mapping; assigning; receiving; resolving; assigning and storing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the processors language, mapping; assigning; receiving; resolving; assigning and storing in the context of this claim encompasses the user manually generating “technical rules” based on generic patterns and mappings. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).

commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
replacing patterns based on rules is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using processors and databases to perform both the mapping; assigning; receiving; resolving; assigning and storing and replacing steps. The  databases/processors in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of replacing patterns using rules) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a databases/processor to perform
both the mapping; assigning; receiving; resolving; assigning and storing and replacing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-18 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,

technological environment. Therefore, dependent claims 2-18 are also directed towards
nonstatutory subject matter.

As per independent claims 11 and 20, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
medium/method/medium described in independent claims 11 and 20 do not provide for integrating the abstract idea into a practical application. At best, the claim(s) are merely providing alternate environments to implement the abstract idea.

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Hopkins et al., US Pub. No. 2016/0259851 A1. 

As to claim 1 (and substantially similar claim 19 and claim 20), Hopkins discloses a computer system comprising:
one or more processors;
(Hopkins Fig. 9 ; para. [0049])
one or more computer-readable memories;
(Hopkins Fig. 9 )
one or more computer-readable tangible storage media;
(Hopkins [0019-0021])
program instructions stored on at least one of the one or more computer-readable tangible
storage media for execution by at least one of the one or more processors via at least one of the

(Hopkins [0019-0021])

the computer instructions comprising:
a data governance framework operatively coupled to a database stored in the one or
more computer-readable memories, the database comprising a plurality of data sources;
 (Hopkins teaches a treebank with constraints/governing operators, i.e. “a data governance framework”  stored ina database see [0091] Note that one step in the algorithm or heuristic is to select or choose the "correct" transition operator from a set of allowable operators, as governed by one or more rules or constraints, and where the "correct" choice may depend on determination of an associated cost or value (such as the parsing being correct or incorrect).;
See also [0010] In some embodiments this is achieved by modifying the operation of
the previously trained parser through the introduction of one or more constraints on the output parse tree it creates, and then performing one or more re-iterations of the parsing operation. This causes the parser to be re-trained on samples of the new corpus in a more efficient manner than by use of conventional approaches (which are typically very labor intensive;
see also [0083] This provides guidance on the estimated computational resources needed to
parse a set ofinputs and to correctly construct a treebank ( and may be compared to the results provided by alternative approaches, such as an implementation of the inventive system
and methods).).;

a plurality of rule engines;
(Hopkins [0066] For example, this might take the form of a set of transition operators that control (e.g., create, permit, or prevent) the construction of connections between nodes or states of a network structure based on the underlying grammar, applicable rules or constraints,
etc.;)

a rule repository stored in the one or more computer-readable memories;
(Hopkins [0075] To resolve this problem, when attempting to construct a set of tree banks or network diagrams for a specific domain, in one embodiment, the invention permits the introduction of a new rule or constraint based on an input provided by a person or one generated by an automated learning process.; see also [0066] For example, this might take the form of a set of transition operators that control (e.g., create, permit, or prevent) the construction of connections between nodes or states of a network structure based on the underlying grammar, applicable rules or constraints, etc.)

a catalogue comprising a plurality of expressions and a first mapping,
(Hopkins [0066] For example, this might take the form of a set of transition operators that control (e.g., create, permit, or prevent) the construction of connections between nodes or states of a network structure based on the underlying grammar, applicable rules or constraints,
etc.; 
see also [0075] To resolve this problem, when attempting to construct a set of tree banks or network diagrams for a specific domain, in one embodiment, the invention permits the introduction of a new rule or constraint based on an input provided by a person or one generated by an automated learning process. The new rule or constraint causes a change in the operation of the process that evaluates the "value" of a specific arrangement of"units" /nodes and connections. This typically alters the final structure of the network or "tree" that is determined to maximize/minimize/optimize the cost or value function for that arrangement of "units"/nodes. As will be described in greater detail, in some embodiments, the constraint may prevent a certain connection, require a certain connection, set a certain fixed or variable value for a certain connection, place a minimum or maximum threshold value on a certain connection, or apply other suitable constraint, rule, requirement or condition.)

each expression being a data structure assigning a natural language pattern to
one or more functionally equivalent, technical language patterns interpretable by a
respective one of the rule engines, the first mapping assigning first terms to the
data sources; 
(Hopkins [0078] In natural language parsing, one task of a parser is to recover the most probable latent hierarchical structure from a flat representation of a sentence or string of characters (i.e., to construct a parse tree or other representation of nodes and connections from the flat structure;
See also [0058-0060]).

and
a rule generator configured for:
receiving a new natural language ("NL") rule for the data governance framework, the new NL rule being a data governance rule comprising one or more natural-language patterns and comprising one or more first terms;
(Hopkins [0068] Introducing a new "unit" and applying any applicable rules, operations, conditions, or constraints to determine its set of possible placement( s) in relation to
previously placed "units";
see also [0075] the invention permits the introduction of a new rule or constraint based on an input provided by a person or one generated by an automated learning process. The new rule or constraint causes a change in the operation of the process that evaluates the "value" of a specific arrangement of"units" /nodes and connections)

resolving the new NL rule into one or more new technical rules, 


the resolution comprising:
replacing the one or more natural language patterns of the received new NL rule by one or more functionally equivalent, technical language patterns in accordance with at least one of the plurality of expressions, thereby creating one or more translated rules from the new NL rule;
(Hopkins [0076] This approach permits the parser to adaptively and efficiently alter/modify its operation to take into account the new rule or constraint, and as a result, to generate a new parse tree or other representative structure (such as a network diagram, etc.) for a string/sentence from a different domain.)

replacing each first term in each of the one or more translated rules with the name of the data source mapped to the first term in the first mapping;
(Hopkins [0077] This is of great value when applying a previously trained parser to a new type of input, such as that from a different category or type of input than was used to initially
train the parser (such as a type of input having a different grammar or set of controlling rules than the training set). As a result, a tree bank or other form of output may be generated
more quickly than by use of conventional approaches to building and training natural language parsers.)


(Hopkins [0079] Stochastic grammar-driven: In this approach, the sentence is assumed to be generated from a weighted context-free grammar (i.e., a context-free grammar
whose rules are associated with real-valued costs). Standard parsing algorithms ( e.g., CKY, Earley, etc.) can be used to compute the lowest-cost tree that yields the input
sentence, according to the weighted grammar; or [0080] Operator-driven: In this approach, the tree is assumed to be generated by the application of a fixedlength sequence of operators. The cost of applying an operator is a function of the input sentence and the operators applied so far. Typically the lowest-cost tree is approximated using "greedy" or "beam" search.)

and storing the one or more technical rules in a rule repository
(Hopkins [0077] As a result, a tree bank or other form of output may be generated
more quickly than by use of conventional approaches to building and training natural language parsers.; see also [0083] This provides guidance on the estimated computational resources needed to parse a set of inputs and to correctly construct a treebank ( and may be compared to the results provided by alternative approaches, such as an implementation of the inventive system and methods); see also [0093] The outputs of banker 506 are
a set of parse trees (i.e., a treebank) that represent better or more correct parsing of the input 
strings 504, as denoted by "gold parses" 508 in the figure.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply treebanks as taught by Hopkins since it was known in the art that 
new rule or constraint, and as a result, to generate a new parse tree or other representative structure (such as a network diagram, etc.) for a string/sentence from a different domain. (Hopkins 0075-0076).

As to claim 2, Hopkins discloses the computer system of claim 1, wherein each of the rule engines are a data governance tool (Hopkins [0139] Note that the inventive system and methods provide one or more of the following benefits or advantages, and may be used in one or more of the indicated contexts or use cases: [0140] Interactive Treebanking-this embodiment of the invention provides a tool to assist/accelerate the process of creating gold standard dependency parses. In some implementations it does this via a back-end n-best parser
with the ability to respond to user-specified constraints; 
[0141] Polytree-based Parsing-this may be a dependency parser that relaxes the singly-rooted assumption of current parsers to provide a more natural, semanticlike representation. This has the potential to leverage semantic predicate-argument structures to improve
parsing accuracy and can be used to provide a back end for the Interactive Treebanking invention described herein; or
[0142] Lightweight Parser Adaptation-a lightweight (i.e. low memory, training time) method to adapt parsers to the requirements of a new user, corpus, or genre of
data.).

As to claim 3, Hopkins discloses the computer system of claim 1, wherein each of the first terms represents a first data object type, each of the first terms being mapped in the first mapping to a first data source used as dedicated data container for selectively storing data object instances of 
see also [0114] In this way, a parser that was trained on a standard training set (such as the Penn Tree bank) may be modified or adapted to operate correctly and effectively on a new corpus of inputs (that may differ from those used to generate the Penn Treebank in terms of domain, category, type, grammar, input element characteristics, etc.) much more quickly than by starting with an untrained parser and trying to create a sufficiently large set of input data to properly and reliably train it.).

As to claim 4, Hopkins discloses the computer system of claim 1, wherein the received new NL rule comprises one or more second terms, each of the second terms being a term not being assigned in the first mapping one of the data sources, the computer instructions further comprising:
providing a set of definitions, each definition being a data structure associating a second
term with a definition statement of the second term, the definition statement being specified in
natural language comprising one or more natural language patterns, whereby the definition
statement of one or more of the definitions comprises one or more of the first and/or one or more the second terms
(Hopkins [0034] train a parser execute a second parsing process, the second parsing process being based on the first parsing process as modified by the one or more received
inputs.; see also [0083] A transition-based dependency parser parses a sentence by
finding the most likely sequence of transition operators, according to its trained statistical models. In a sense the parser is attempting to find that sequence of operators (where 
string (based on evaluating a correctly parsed training set, and typically a comparison control set).).

As to claim 5, Hopkins discloses the computer system of claim 4, wherein each of the second terms represents a second data object type, at least two of the second terms respectively representing a second data object type being a sub-type of a first data object type represented by one of the first terms, whereby the instances of the at least two second data object types are stored in the same data container, the data container being represented by the particular first term and being mapped to the particular first term in the first mapping
(Hopkins [0034] train a parser execute a second parsing process, the second parsing process being based on the first parsing process as modified by the one or more received inputs.; .; see also [0083] A transition-based dependency parser parses a sentence by finding the most likely sequence of transition operators, according to its trained statistical models. In a sense the parser is attempting to find that sequence of operators (where application of an operator enables a transition from a first node/ token to a second node/token) that results in what it has "learned" to be the optimum or "best" parsing of the input string (based on evaluating a correctly parsed training set, and typically a comparison control set) ).

As to claim 6, Hopkins discloses the computer system of claim 4, wherein the resolving of the new NL rule into one or more new technical rules further comprises:
replacing each second term contained in the received or translated rule with the definition
statement of the second term for outputting a definition-resolved rule; 
(Hopkins [0101] As mentioned, in some embodiments, an automated decision process may be used by itself or in conjunction with the inputs of an annotator to construct a set of correctly 
and
replacing each natural language pattern contained in the one or more definition statements of
the definition-resolved rule by one or more technical language patterns being, according to one
or more of the expressions, functionally equivalent to the replaced natural language patterns
(Hopkins [0101] ; see also [0122] In an embodiment in which machine learning or other automated process is used to evaluate the correctness of a proposed parsing to replace inputs from ( or use in conjunction with) the actions of an annotator ( e.g., create or generate the new rule, condition, or constraint to apply to the operation of the parser),).

As to claim 7, Hopkins discloses the computer system of claim 6, wherein the resolving of the new NL rule into one or more new technical rules further comprising:
checking if a definition statement in the definition-resolved rule comprises one or more
further first or second terms;
(Hopkins [0101] ; see also [0122] In an embodiment in which machine learning or other automated process is used to evaluate the correctness of a proposed parsing to replace inputs from ( or use in conjunction with) the actions of an annotator ( e.g., create or generate the new rule, condition, or constraint to apply to the operation of the parser),)
if the definition-resolved rule comprises at least one further second term, iteratively
repeating the steps of claim 6 until a termination criterion is reached;
(Hopkins [0106] Given the comparison score or metric generated by element or process 808, adaptive feedback control loop 800 then generates a control signal or modified instruction for

see also [0101] ; see also [0122])
if the definition-resolved rule comprises at least one further first term, replacing each first
term in the definition-resolved rule with a name of the data source mapped to the term in the first mapping
(Hopkins [0101] ; see also [0122]  ).

As to claim 8, Hopkins discloses the computer system of claim 7, wherein the termination criterion is one of: the translated and definition-resolved rule is free of any first term and is free of any second term;
(Hopkins [0079] Stochastic grammar-driven: In this approach, the sentence is assumed to be generated from a weighted context-free grammar (i.e., a context-free grammar whose rules are associated with real-valued costs). Standard parsing algorithms ( e.g., CKY, Earley, etc.) can be
used to compute the lowest-cost tree that yields the input sentence, according to the weighted grammar;)
a maximum number of iterations is reached;
(Hopkins [0106] Given the comparison score or metric generated by element or process 808, adaptive feedback control loop 800 then generates a control signal or modified instruction for
parser 804 using a suitable element or process 810 (e.g., a condition, constraint, rule, requirement, threshold, etc.).; and [0075] As will be described in greater detail, in some embodiments, the constraint may prevent a certain connection, require a certain connection, set 
the rule generator determines that the translated and definition-resolved rule comprises a
term that is neither a first term nor a second term
(Hopkins [0093] As shown in the figure, a base parser 502 (that is, a parser or parsing engine previously trained on a different corpus of documents) is used to parse a set of sentences
derived from a new corpus (contained in the "unparsed sentences" data storage element 504)).

As to claim 9, Hopkins discloses the computer system of claim 1, wherein the resolving of the new NL rule into one or more new technical rules further comprising checking, by the rule generator, if the translated rule comprises an irresolvable term (Hopkins [0109] ForbiddenArcLabel(W,X,L): in the final tree, do not allow an arc between words Wand X to have label L [ e.g., the parser may incorrectly create an arc between a preposition and a noun, even though the verb is not modified by that preposition (he saw the MAN WITH the telescope). This constraint allows the user to override this error.];
See also [0103] The output 806 may be sampled, interpreted, modelled, evaluated, etc. and compared in some manner to a correctly parsed version of the input ( as suggested by element
or process 808 and 812 in the figure). In some embodiments, this may be done by scoring or otherwise quantifying how the parsed input 806 compares to a known correctly parsed version
812 of that same input).

As to claim 10, Hopkins discloses the computer system of claim 9, wherein the computer instructions further comprise, in case the translated rule comprises an irresolvable term:
displaying a list of all first terms contained in the first mapping;
(Hopkins [0031] generate a visual display of a structure representing

characters using a first parsing process;
[0032] receive one or more inputs representing changes
to the displayed structure;
[0033] generate a visual display of a corrected structure,
the corrected structure representing the result of parsing
the sentence using the first parsing process as modified
by the received inputs;)
receiving an indication of the user that the irresolvable term is a synonym to one of the
displayed first terms; 
(Hopkins [0031-0033]; see also
[0109] ForbiddenArcLabel(W,X,L): in the final tree, do not allow an arc between words Wand X to have label L [ e.g., the parser may incorrectly create an arc between a preposition and a noun, even though the verb is not modified by that preposition (he saw the MAN WITH
the telescope). This constraint allows the user to override this error.];
See also [0103] The output 806 may be sampled, interpreted, modelled, evaluated, etc. and compared in some manner to a correctly parsed version of the input ( as suggested by element or process 808 and 812 in the figure). In some embodiments, this may be done by scoring or otherwise quantifying how the parsed input 806 compares to a known correctly parsed version
812 of that same input)
and
replacing, by the rule generator response to the indication, the irresolvable term in the rule
by the indicated first term and continue rule resolution (Hopkins [0033] generate a visual display of a corrected structure, the corrected structure representing the result of parsing the sentence using the first parsing process as modified by the received inputs;).


displaying a list of all second terms for which a definition statement exists in a catalogue;
receiving an indication of the user that the irresolvable term is a synonym to one of the
displayed second terms; 
(Hopkins [0031] generate a visual display of a structure representing
the result of parsing one of the sentences or strings of
characters using a first parsing process;
[0032] receive one or more inputs representing changes
to the displayed structure;
[0033] generate a visual display of a corrected structure,
the corrected structure representing the result of parsing
the sentence using the first parsing process as modified
by the received inputs;)
and
replacing, by the rule generator in response to the indication, the irresolvable term in the rule
by the indicated second term and continue rule resolution
(Hopkins [0033] generate a visual display of a corrected structure,
the corrected structure representing the result of parsing
the sentence using the first parsing process as modified
by the received inputs; see also [0034] train a parser execute a second parsing process,
the second parsing process being based on the first parsing process as modified by the one or more received inputs.).

As to claim 12, Hopkins discloses the computer system of claim 9, wherein the computer instructions further comprise, in case the translated rule comprises an irresolvable term:

(Hopkins [0031] generate a visual display of a structure representing
the result of parsing one of the sentences or strings of
characters using a first parsing process;
[0032] receive one or more inputs representing changes
to the displayed structure;
[0033] generate a visual display of a corrected structure,
the corrected structure representing the result of parsing
the sentence using the first parsing process as modified
by the received inputs;)
receiving an indication of the user that the irresolvable term represents one of the displayed
natural language patterns; 
(Hopkins [0032] receive one or more inputs representing changes
to the displayed structure; )
and
replacing, by the rule generator in response to the indication, the irresolvable term in the rule
by the indicated natural language pattern and continue rule resolution
(Hopkins [0033] generate a visual display of a corrected structure, the corrected structure representing the result of parsing the sentence using the first parsing process as modified
by the received inputs;).

As to claim 13, Hopkins discloses the computer system of claim 9, wherein the computer instructions further comprise, in case the translated rule comprises an irresolvable term:
prompting a user to create, via a rule editor, a new definition for the irresolvable term, the
new definition comprising the irresolvable term as new second term and comprising a definition
statement for the new second term in the form of one or more natural language patterns;

implementations it does this via a back-end n-best parser with the ability to respond to user-specified constraints; see also [0144] Interactive (iterative user based) banking: in this
phase, given an unbanked sentence, the user provides constraints to the parser, which iteratively presents to the user the best parses it can find ( according to a fixed or set
model) that satisfy the constraint. This iteration continues until the user is satisfied with the overall parse) storing the created definition in a catalogue; )
and
replacing the irresolvable term in the rule by the definition statement for created definition
(Hopkins [0148] Providing a user interface to enable an annotator to specify an error in the output of the parser, typically by indicating a constraint, requirement, or condition on a
specific arc or connection between two elements in an output parse tree (and/or to receive an input from an automated learning or decision process);
[0149] Interpreting the constraint, requirement, or condition as a modification to the instructions that the parser uses to analyze the input;
[0150] Causing the parser to re-parse the input taking into account the indicated constraint, requirement, or condition;).

As to claim 14, Hopkins discloses the computer system of claim 9, wherein the computer instructions further comprise, in case the translated rule comprises an irresolvable term:
prompting a user to store the new NL rule in its current state for completing the resolution of
the new NL rule at a later time (Hopkins [0034] train a parser execute a second parsing process,
the second parsing process being based on the first parsing
process as modified by the one or more received inputs.).


receiving an indication of the user that the irresolvable term is a synonym to one of the first
terms or to one of the second terms, or that the irresolvable term represents one of the language patterns of the expressions; 
(Hopkins [0148] Providing a user interface to enable an annotator to specify an error in the output of the parser, typically by indicating a constraint, requirement, or condition on a specific arc or connection between two elements in an output parse tree (and/or to receive an input from an automated learning or decision process);
[0149] Interpreting the constraint, requirement, or condition as a modification to the instructions that the parser uses to analyze the input;
)
and
updating a list of known synonyms by adding the irresolvable term and an association to a
data object to the list, the associated data object being the first or second term to which the
irresolvable term is a synonym or being an association to the language pattern it represents
(Hopkins [0150] Causing the parser to re-parse the input taking into account the indicated constraint, requirement, or condition;.).

As to claim 16, Hopkins discloses the computer system of claim 1, wherein the method comprising:
providing a second mapping that maps each of a plurality of rules engines to one or more
data sources;
(Hopkins [0148] Providing a user interface to enable an annotator to specify an error in the output of the parser, typically by indicating a constraint, requirement, or condition on a

providing a third mapping that maps one or more of the rule engines to one or more types of
technical rules comprising technical language patterns interpretable by the type of rule engine;
(Hopkins [0148] Providing a user interface to enable an annotator to specify an error in the output of the parser, typically by indicating a constraint, requirement, or condition on a
specific arc or connection between two elements in an output parse tree (and/or to receive an input from an automated learning or decision process); )for each of the one or more technical rules:
identifying the data sources whose name is contained in the technical rule;
(Hopkins [0149] Interpreting the constraint, requirement, or condition
as a modification to the instructions that the parser
uses to analyze the input;)
evaluating the second and third mapping for identifying the one or more rules
engines capable of interpreting the functionally equivalent, technical language pattern
contained in the technical rule and being in addition mapped to the data sources whose
name is contained in the rule; 
(Hopkins [0150] Causing the parser to re-parse the input taking
into account the indicated constraint, requirement, or
condition;)
and
selectively using the one or more identified rule engines for executing the technical
rule selectively on the one or more data sources whose names are identified in the
technical rule
(Hopkins [0150]).


automatically performing each of the one or more generated technical rules by one of the rule
engines
(Hopkins [0149] Interpreting the constraint, requirement, or condition as a modification to the instructions that the parser uses to analyze the input; [0150] Causing the parser to re-parse the input taking into account the indicated constraint, requirement, or condition;
See also [0050] In some embodiments, a human annotator may provide a correction or instruction that is used by the parser to modify/correct a parsing operation when it re-parses a previously input and parsed string of characters or elements. The correction or instruction may be in the form of a requirement that the output parse tree(s) contain a specific connection (or arc) between input elements ( such as words) or that the output parse tree( s) not contain a certain connection between input elements (i.e., such a connection or relationship is forbidden).

As to claim 18, Hopkins discloses the computer system of claim 1, wherein each of the technical rules being one of:
a rule implementing a formal or a semantic data consistency check;
a rule implementing a filter for filtering out confidential data from messages leaving a
computer system or network;
a rule implementing a virus scanner;
a rule implementing a data completeness check;
a rule implementing a data corruption check;
a rule implementing a data logging;
a rule implementing a data movement;
a rule implementing a data transformation; and
a rule implementing a data processing operation

is that of how to train or configure a parsing system that implements the algorithm to choose the correct transition operator. This aspect (that of training a classifier to identify the "best" or "correct" decision with regards to the appropriate transition operator) is typically addressed by some form of adaptive feedback system;
see also [0119] Next, the annotator is asked to select/click on any incorrect link that may exist in the automatically generated parse, as shown in FIG. 6(b) by the "x". Note that this selection may also be performed in part or in whole by an automated decision process, such as might result from a network model, application of one or more rule-based constraints, or use of a machine learning technique. This triggers the parser to reparse the sentence (without the selected link), and then the annotator is asked again to click on any incorrect link that may exist in the automatic parse, as shown in FIG. 6(c). Once the annotator is satisfied with the parse, he/she can select an "ok" button and the gold parse is saved to a database. ). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Bulgakov et al., US Pub. No. 2016/0224542 A1, teaches product for generating and using a user ontological model for natural language processing of user-provided text, including receiving definitions of user ontological objects and generating user ontological models. A semantic-syntactic tree generated from user-provided text is analyzed. Information objects based on

and Danielyan et al., US Pub. No. 2016/0004766 A1, teaches a system of organizing
information searches in electronic text corpora and displaying the search results in the user interface. The system and the method enable searches not just for words or word combinations,
but also for specific lexical meanings of words, where a lexical meaning is a realization of a word's semantic meaning in a particular language. The completeness of search results is bases on incorporation synonyms and paraphrases in the search. The method also includes searching for fragments matching the query in electronic text corpora, estimating the results and the displaying the results ranked to the user; and
Kumar et al., US Pub. No.: 2005/0096959, teaches providing tracking of operations in an automated business process includes executing a workflow that includes business operations defined at nodes in the business process. The business rules are applied to the workflow at the nodes such that the operations are affected by the rule content. The business rules can be optionally changed and subsequently, the changed business rules can be applied to the workflow during execution without stopping execution of the workflow. A correlation mechanism is provided between the business rules applied to the operations nodes and the
corresponding affected operations. The workflow and rule engine processors are integrated providing correlation and tracking of the workflow progress. A declarative method of
expressing changes to the business rules is included. An optional query function to retrieve information relative to the operation being performed enhances performance of the workflow;


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/15/2022